Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with E. Wright (Reg. # 74, 067) on April 20, 2022.

The application has been amended as follows: 

Claim 9 (cancelled).

Allowable Subject Matter
Claims 1-2, 4-8, 10, 13-20 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of an aircraft gas turbine engine system, relevant prior art Burns (US 2012/0153076) and Dauriac (US 2015/0122944) teaches a first gas turbine engine having first and second spools; a second gas turbine engine; and a third gas turbine engine; wherein the first, second, and third gas turbine engines are connected such that the first and second gas turbine engines are connected by a first power linkage and a second power linkage,: the first power linkage  connecting the second gas turbine engine to the first spool of the first gas turbine engine; the second power linkage connecting the second gas turbine engine  to the second spool of the first gas turbine engine; and  the third power linkage connecting the second gas turbine engine and the third gas turbine engine; and wherein the first power linkage is a mechanical rotational coupling, and the third power linkage is an electrical linkage comprising a generator powered by the second gas turbine engine, and a motor attached to a spool of the third gas turbine engine, driven by the generator.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show the asymmetric connection between gas turbine engines i.e. “while the second and third gas turbine engines are connected only by a third power linkage”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A.C./
 Examiner, Art Unit 3741   
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741